F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAR 15 2000
                                 TENTH CIRCUIT
                            __________________________                   PATRICK FISHER
                                                                                  Clerk

 LEROY AUSTIN HANCOCK,

          Plaintiff-Appellant,

 v.                                                        No. 99-5116
                                                           (N.D. Okla.)
 JAMES SAFFLE; MICHAEL D.                            (D.Ct. No. 95-CV-66-K)
 PARSONS, Deputy Director,
 Oklahoma Department of Corrections,

          Defendants-Appellees.
                        ____________________________

                             ORDER AND JUDGMENT *


Before BRORBY, MCKAY, and BRISCOE, Circuit Judges.



      Leroy Austin Hancock, an inmate within the Oklahoma Department of

Corrections, filed suit pursuant to 42 U.S.C. § 1983 claiming a number of policies

and actions by the Oklahoma Department of Corrections and its officials violated

his First Amendment right to freedom of religion in the prison. After hearing the

evidence, the district court denied Mr. Hancock’s request for injunctive relief and


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
dismissed the action. Mr. Hancock timely filed an appeal in this court. However,

Mr. Hancock completed his sentence, was discharged, and was released from

confinement after filing his notice of appeal. There was no period of supervision

required. Prior to oral argument before this court, the defendants moved to

dismiss this case as moot. Counsel for Mr. Hancock appeared at oral argument

and informed the panel he was unable to locate his client and thus was unable to

ascertain whether his client would agree to dismiss this case.



      “This court will dismiss an appeal as moot, when pending an appeal from

the judgment of a lower court, ... an event occurs which renders it impossible ...

to grant [the appellant] any effectual relief whatever....” In re Material Witness

Warrant Nichols, 77 F.3d 1277, 1279 (10th Cir. 1996) (quotation marks and

citations omitted.) Because Mr. Hancock only requested injunctive relief and has

now been released from confinement, his appeal is moot. See Green v. Branson,

108 F.3d 1296, 1300 (10th Cir. 1997) (a plaintiff/inmate’s claims for injunctive

relief were mooted when the inmate was released from prison). See also

McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir. 1999) (holding an

inmate’s claims for injunctive relief concerning the conditions of confinement

become moot when the inmate is released, notwithstanding the inmate’s parole or

supervised release status).


                                         -2-
      For the foregoing reasons, we DISMISS as moot the appeal from the order

denying injunctive relief.



                                    Entered by the Court:

                                    WADE BRORBY
                                    United States Circuit Judge




                                     -3-